DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 04/22/2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The title is generic.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process since the claims are directed merely to rules on how to carry out the game based on information provided. As per step 1 examiner recognizes that there is sufficient recitation of generic computing elements for claims 1-20.  As per step 2A the claim(s) recite(s) “information defining a plurality of reel strips, each reel strip comprising a plurality of symbols, wherein at least one instance of a feature symbol is included in at least one reel strip of the plurality of reel strips and wherein at least one instance of a configurable symbol is included in at least one same or adjacent reel strip, and computer-executable instructions that, when executed by the one or more processors: cause the one or more processors to undertake gameplay of a game, wherein an instance of gameplay of the game comprises determining a game state defining a display of a selection of the symbols of the plurality of reel strips based on an outcome from a random number generator provided by the one or more processors, wherein each symbol is uniquely associated with a window; and cause, for at least one instance of gameplay, the one or more processors to: determine, for that instance of gameplay, whether one or more of the windows is uniquely associated with one of the one or more feature symbols according to the game state for that instance of gameplay; determine, for each window uniquely associated with one of the one or more feature symbols for that instance of gameplay, at least one or more windows adjacent to that window for modification for that instance of gameplay according to a predefined window selection rule; determine and apply a modified status for each window for modification for that instance of gameplay according to a predefined modification rule; cause the one or more displays to present a visual depiction of the game state, including the modified status for each window for modification, for that instance of gameplay; determine, in association with that instance of gameplay, whether one or more configurable symbols are associated with one or more corresponding windows having the modified status currently applied thereto; and determine, in association with that instance of gameplay and for each configurable symbol associated with a corresponding window having the modified status currently applied thereto, an outcome based on a value associated with that configurable symbol and the modified status currently applied to the window associated therewith.” which generally recites a method of conducting a slot game comprising randomly determining symbols and designating certain symbol position as being modified based on a determination and for subsequent determination providing an award if certain symbols appear in that modified position.  The determination on which window to modify being based on a predefined window selection rule.  Additionally the dependent claims recite further elements of the wagering game including the inclusion of other well-known wagering elements such as multipliers.   Examiner recognizes the current claim is directed to a series of steps involving determination and causing elements to act in a certain manner based on game rules with the determination caused by information presented such as an outcome in the game.  Specifically if a certain outcome is presented then the game state is modified in a certain manner which are mental steps capable of being performed by an individual.  Further examiner recognizes that the game is performed on a generically recited machine and therefore the machine elements do not present significantly more than the communicated mental process.  Examiner additionally recognizes a display step is included to indicate a modification to the display positions however the display step is generically recited as presenting information and therefore does not include a step beyond communicating information which is a mental step capable of being performed by an individual.  Without additional information therefore the display step does not provide a practical application beyond the communicated judicial exception.  This judicial exception is not integrated into a practical application because this amounts to no more than playing of a game to determine an outcome based on set rules and does not add extra elements or solutions that goes beyond the means to carry out the game.  See MPEP 2106.05(f). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it is merely directed to the exception of presenting players with a game with the gaming being directed to a series of mental steps performed on a generic machine.  Specifically this is no more than a way of displaying and presenting information to a  player regarding the outcome of a game.  The mere inclusion of extra steps does not provide a practical application beyond this since it is still merely determining if a symbol outcome should include a symbol position modification for the purpose of further modifying the outcome. Examiner recognizes that the claims are directed to rules that can be carried out by a person including randomly determining symbols (e.g. cards would allow for this) and marking certain positions as special for future outcomes.  The claim limitations are a series of determination or presenting steps which an individual could carry out if given the rules of the game and information related to game elements such as the reels.  As per the display step this is generically recited and amounts to no more than presenting information.  Specifically a modified status is communicated without indicating how the symbol position is modified in such a manner as to provide a practical application that goes beyond a mental step
As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory, processors, and displaying steps which are generically found in electronic gaming machine including the elements of accepting wagers for the purpose of presenting and payout for the results.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrie (US Pat. No. 5833537) in view of Prabhu (US Pub. No. 2019/0287336 A1) and Chesworth et al. (US Pub. No. 2018/0268659 A1 hereinafter referred to as Chesworth).
	As per claims 1, 8, and 15, Barrie teaches a gaming device, method, and non-transitory computer-readable medium having stored thereon computer-executable instructions which, when executed by one or more processors of a gaming device having a display, cause the one or more processors to (abstract and Fig. 2) comprising: one or more displays (Fig. 2, item 112); one or more processors (Fig. 2, item 214); and one or more memories, wherein the one or more memories (Fig. 2, item 216) store: information defining a plurality of reel strips, each reel strip comprising a plurality of symbols (Fig. 3, item 316, col. 3, line 36 to col. 4, line 7, and col. 5, lines 26-40 teaches a slot game wherein an outcome occurs which generates a feature regarding persistent symbol frame (Fig. 1, item 124 see ring)), wherein at least one instance of a feature symbol is included in at least one reel strip of the plurality of reel strips (Fig. 3, item 316, col. 3, line 36 to col. 4, line 7, and col. 5, lines 26-40 teaches a slot game wherein an outcome of a red ball symbol triggers the persistent symbol frame), and computer-executable instructions that, when executed by the one or more processors: cause the one or more processors to undertake gameplay of a game, wherein an instance of gameplay of the game comprises determining a game state defining a display of a selection of the symbols of the plurality of reel strips based on an outcome from a random number generator provided by the one or more processors (col. 5, lines 26-40 symbol generated via a random number generator), wherein each symbol is uniquely associated with a window (Fig. 3, item 316, col. 3, line 36 to col. 4, line 7, and col. 5, lines 26-40 teaches a slot game wherein an outcome occurs which generates a feature regarding persistent symbol frame (Fig. 1, item 124 see ring)); and cause, for at least one instance of gameplay, the one or more processors to: determine, for that instance of gameplay, whether one or more of the windows is uniquely associated with one of the one or more feature symbols according to the game state for that instance of gameplay (Fig. 3, item 316, col. 3, line 36 to col. 4, line 7, and col. 5, lines 26-40 teaches a slot game wherein an outcome of a red ball symbol triggers the persistent symbol frame); determine, for each window uniquely associated with one of the one or more feature symbols for that instance of gameplay, at least one or more windows for modification for that instance of gameplay based on the location of that window according to a predefined window selection rule (Fig. 3, item 316, col. 3, line 36 to col. 4, line 7, and col. 5, lines 26-40 teaches a slot game wherein an outcome of a red ball symbol triggers the persistent symbol frame); determine and apply a modified status for each window for modification for that instance of gameplay according to a predefined modification rule (Fig. 3, item 316, col. 3, line 36 to col. 4, line 7, and col. 5, lines 26-40 teaches a slot game wherein an outcome of a red ball symbol triggers the persistent symbol frame); cause the one or more displays to present a visual depiction of the game state, including the modified status for each window for modification, for that instance of gameplay (Fig. 3, item 316, col. 3, line 36 to col. 4, line 7, and col. 5, lines 26-40 teaches a slot game wherein an outcome occurs which generates a feature regarding persistent symbol frame (Fig. 1, item 124 see ring)).  Barrie does not specifically teach a game comprising at least one instance of a configurable symbol is included in at least one same or adjacent reel strip and determine, in association with that instance of gameplay, whether one or more configurable symbols are associated with one or more corresponding windows having the modified status currently applied thereto; and determine, in association with that instance of gameplay and for each configurable symbol associated with a corresponding window having the modified status currently applied thereto, an outcome based on a value associated with that configurable symbol and the modified status currently applied to the window associated therewith nor wherein at least one or more windows adjacent to that window for modification.  However, Prabhu teaches a slot game (abstract) comprising symbol positions which are modified to include a modified status (Figs. 4-6 and paragraphs [0186], [0189], and [0216]-[0217] a position is selected as a bonus symbol position and designated via a ring) wherein a designated symbol lands in the symbol position thus modified a special award is provided (paragraphs [0219] and [0222]) and Chesworth teaches a slot game (abstract) comprising a bonus symbol which enhances adjacent symbols in adjacent symbol positions based on game rules indicated by the game (Fig. 7, item 458 and paragraph [0089]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the teachings of Barrie with Prabhu and Chesworth, since Barrie is modifiable to include a configurable symbol in the same manner as Prabhu which provides a special award when landing in a designated symbol position modified during a game since this allows for the offering of large prizes, such as jackpots, in a manner easily understood by a player on how to achieve it (Prabhu paragraphs [0006]-[0008]) which will incentive continuous play by a player in order to earn the jackpot and to include a feature allowing for adjacent symbol window positions to be modified based on the appearance of a feature symbol, such as the adjacency rules found in Chesworth, thereby allowing for symbols to spread window frame modification events thereby allowing for an enhanced visual wherein players can see more than one frame possibly being modified at a time and therefore perceive a greater value associated with the feature symbol.
	As per claims 2 and 9, Barrie teaches a gaming device and medium wherein the information defining the plurality of reel strips defines at least three reel strips, the plurality of symbols for each reel strip interposed between two other reel strips includes at least one feature symbol, and the two reel strips that are not interposed between two other reel strips have pluralities of symbols that do not include a feature symbol (Fig. 1A defines three reel strips and Fig. 3, item 316, col. 3, line 36 to col. 4, line 7, and col. 5, lines 26-40 teaches a slot game wherein an outcome occurs which generates a feature regarding persistent symbol frame thereby the order and placement of the feature symbol could include multiple instances including as between or surrounding one or more reels).
	As per claims 3, 10, and 16, Barrie teaches a gaming device, medium, and method wherein the one or more memories further store additional computer-executable instructions that, when executed by the one or more processors, further cause the one or more processors to, for the at least one instance of gameplay, associate, for at least each window associated with an instance of gameplay and having the modified status currently applied thereto, a modifier with that window, wherein that modifier is based on the modified status currently applied to that window (col. 2, lines 14-18 and col. 4, lines 25-33 multiplier associated with the modified window and applied to an award that is associated with those positions).  Barrie does not teach a game comprising for at least each window associated with an instance of the configurable symbol for that instance of gameplay.  However, Prabhu teaches a slot game (abstract) comprising symbol positions which are modified to include a modified status (Figs. 4-6 and paragraphs [0186], [0189], and [0216]-[0217] a position is selected as a bonus symbol position and designated via a ring) wherein a designated symbol lands in the symbol position thus modified a special award is provided (paragraphs [0219] and [0222]) including providing a randomly determined multiplier to a modified position (Fig. 15 and paragraph [0233]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the teachings of Barrie with Prabhu and Chesworth, since Barrie is modifiable to include a configurable symbol in the same manner as Prabhu which provides a special award when landing in a designated symbol position modified during a game since this allows for the offering of large prizes, such as jackpots, in a manner easily understood by a player on how to achieve it (Prabhu paragraphs [0006]-[0008]) which will incentive continuous play by a player in order to earn the jackpot and to include a multiplier value that can be associated with the position thereby allowing for higher possible awards for a given position which further increase a players excitement regarding a possible outcome with that position.
	As per claims 4, 11, and 17, Barrie teaches a gaming device, medium, and method wherein each modifier is a multiplier and the one or more memories further store additional computer-executable instructions that, when executed by the one or more processors, further cause the one or more processors to, for each outcome determined in association with a given instance of gameplay and associated with a corresponding window having the modified status currently applied thereto, determine that outcome by multiplying the value associated with that result by the modifier associated with the window associated with that  result (col. 2, lines 14-18 and col. 4, lines 25-33 multiplier associated with the modified window and applied to an award that is associated with those positions).  Barrie does not teach a game comprising for at least each window associated with an instance of the configurable symbol for that instance of gameplay.  However, Prabhu teaches a slot game (abstract) comprising symbol positions which are modified to include a modified status (Figs. 4-6 and paragraphs [0186], [0189], and [0216]-[0217] a position is selected as a bonus symbol position and designated via a ring) wherein a designated symbol lands in the symbol position thus modified a special award is provided (paragraphs [0219] and [0222]) including providing a randomly determined multiplier to a modified position (Fig. 15 and paragraph [0233]).  Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have combined the teachings of Barrie with Prabhu and Chesworth, since Barrie is modifiable to include a configurable symbol in the same manner as Prabhu which provides a special award when landing in a designated symbol position modified during a game since this allows for the offering of large prizes, such as jackpots, in a manner easily understood by a player on how to achieve it (Prabhu paragraphs [0006]-[0008]) which will incentive continuous play by a player in order to earn the jackpot and to include a multiplier value that can be associated with the position thereby allowing for higher possible awards for a given position which further increase a players excitement regarding a possible outcome with that position.
	As per claims 5, 12, and 18, Barrie does not teach a gaming device, medium, or method wherein the multiplier for a corresponding window is based on a number of times the modified status was applied to the corresponding window since the most recent instance in which the modified status was applied to the corresponding window without the corresponding window already having the modified status.  However, Barrie does teach the steps of modifying other persistent symbols in a slot game based on base game outcomes wherein the symbols are updated with new values or looks to indicate the update (Figs. 4 and 7-7a, item 710 and col. 6, lines 1-18 and col. 7, line 13 to col. 8, line 9 teaches two different persistent symbol types which are updated based on base game outcome including a multiplier which has value added to it or a “BINGO” symbol which is either filled in or the letters highlighted based on outcomes) and a symbol frame which is added or removed based on game outcome (Fig. 3, item 316, col. 3, line 36 to col. 4, line 36 describes the persistent symbol frame which remains for successive rounds and modified future game outcomes) wherein the symbol frame is updated to indicate progress in the game (col. 5, lines 16-23).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have modified one of the persistent symbols in Barrie with features of another persistent symbol in Barrie to include similar features such as to modify the change of statue of the symbol frames in Barrie (such as colors) to indicate increased multiplier values (such as the persistent multiplier symbols in Barrie) thereby allowing a player to see the symbol frame become more valuable as the play goes on and therefore encourage additional play (col. 8, lines 59-65).  Specifically it would have been obvious to share features between persistent symbols especially when the effects are similar such as the persistent symbols acting as multiplier for symbol outcomes.
	As per claim 6, 13, and 19, Barrie teaches a gaming device, medium, and method wherein the predefined window selection rule specifies that the one or more windows for modification that are determined for each window uniquely associated with one of the one or more feature symbols for a given instance of gameplay are to include one or more windows selected from the group consisting of: a) the window uniquely associated with the feature symbol (Fig. 3, item 316, col. 3, line 36 to col. 4, line 7, and col. 5, lines 26-40 teaches a slot game wherein an outcome of a red ball symbol triggers the persistent symbol frame), b) each window horizontally adjacent to the window uniquely associated with the feature symbol, c) each window vertically adjacent to the window uniquely associated with the feature symbol, d) each window diagonally adjacent to the window uniquely associated with the feature symbol, and e) any combination of two or more of (a), (b), (c), and (d).
	As per claims 7, 14, and 20, Barrie teaches a gaming device, medium, and method wherein the one or more memories further store additional computer-executable instructions that, when executed by the one or more processors, further cause the one or more processors to: determine an end condition associated with the modified status applied to one or more of the windows, and cause the modified status that has been applied to the one or more of the windows to be removed therefrom when the end condition has been met (col. 4, lines 8-22).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See newly cited prior art Chesworth regarding adjacency rules.
As per the 101 rejection regarding the financial step examiner agrees with applicant that this feature has been removed with the amendment.  Specifically examiner recognizes that the outcome can include non-financial outcomes such as bonus games and therefore it is no longer clear if the outcome represents a financial obligation.
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. Applicant argues that amended features overcome the 101 rejection regarding the mental step exemption.  Examiner respectfully disagrees and cited above.  Specifically the rejection recognizes that applicant’s claims are directed to a series of determination steps based on information presented within the claims wherein the determination steps are modifications to the game states based on information presented.  These steps are able to be performed within the mind by an individual and are generically recited as being carried out by a generic machine.  For example the step of which window to modify is the application of the step of determining what information is presented (see symbols) and applying a rule (see window modification step) based on the presented information.  For example a user would be capable to recognizing that based on a target symbol appearing that a rule indicates a certain adjacent symbol position should be modified.  This would include steps such as how to modify such as what multiplier value to apply since this just further rules to follow based on currently and previously presented information.  Therefore these are mental processes and a series of steps that an individual can carry out.  Further the machine elements are directed to generic elements such as processors and display and therefore do not provide significantly more than the mental process.  As per the display step examiner recognizes that this step is generically recited as presenting a modification of a symbol position as part of the outcome which is no more than presenting information.  Applicant should clarify the display event to better claim a feature that provide a practical application that overcomes the cited mental process exemption.  For example an animation step may provide significant weight. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/               Primary Examiner, Art Unit 3715                                                                                                                                                                                         	6/28/2022